          Case 1:21-cr-00131-PLF Document 24 Filed 03/29/21 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :

                                            :
                                                 Criminal No. 1:21-MJ-00148 (ZMF-1)
                                            :

JASON GERDING                        :
____________________________________

    JASON GERDING’S STATUS REPORT REGARDING A PROTECTIVE ORDER


       Jason Gerding, through counsel, respectfully provides this report with regards to the

status of a protective order.

   1. Mr. Gerding is charged by complaint with Knowingly Entering or Remaining in any

       Restricted Building or Grounds; Knowingly Engaging in Disorderly Conduct in any

       Restricted Building or Grounds; and Violent Entry and Disorderly Conduct on Capitol

       Grounds.

   2. On March 22, 2021, the assigned AUSA provided counsel with a copy of a proposed

       Motion for Protective Order.

   3. On March 24, 2021, the offices of the U.S. Attorney’s Office for the District of Columbia

       and the Federal Public Defender’s Office reached an agreement as to a protective order,

       attached as Exhibit A. That day, undersigned counsel informed the assigned AUSA that

       he would not oppose the March 24th protective order. On March 29, 2021, the assigned

       AUSA indicated that he will file a Motion for the Court to enter the March 24th

       protective order but was awaiting word from counsel for Ms. Gerding.
      Case 1:21-cr-00131-PLF Document 24 Filed 03/29/21 Page 2 of 2




4. Undersigned counsel is required to submit his opposition to the Government’s Motion for

   Protective Order by March 29, 2021. For that reason, counsel is submitting this status

   report to explain why a Motion has not been filed.



                                        Respectfully submitted,

                                        A. J. KRAMER
                                        FEDERAL PUBLIC DEFENDER

                                               /s/
                                        _____________________________
                                        EUGENE OHM
                                        Assistant Federal Public Defender
                                        625 Indiana Avenue, N.W., Suite 550
                                        Washington, D.C. 20004
                                        (202) 208-7500
